 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA MAY 3 0 2019
BILLINGS DIVISION Clerk, U S District Court
District a vane

UNITED STATES OF AMERICA,
CR 19-34-BLG-SPW
Plaintiff,

vs. ORDER

GUS OLDBEAR, III,

 

Defendant.
Upon the Court’s Own Motion,
IT IS HEREBY ORDERED that sentencing currently scheduled for

Wednesday, September 11, 2019 at 9:30 a.m., is VACATED and RESET to

commence on Wednesday, September 11, 2019 at 1:30 p.m., changing the time

for the hearing only.
The Clerk shall forthwith notify the parties of the making of this Order.

DATED this 30th day of May, 2019.

haar 2. Lalettze

SUSAN P. WATTERS
United States District Judge
